DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on January 25, 2022 is acknowledged. Claims 1-14 and 16-22 remain pending wherein claims 19-22 are withdrawn pursuant to an election made by Applicant. Applicant amended claim 1 by incorporating the allowable subject matter of previously pending claim 15*. Applicant also amended claims 7, 8, 11 and 16, and amended the abstract.
	*Applicant did not incorporate the subject matter of claim 14 into claim 1 even though claim 15 was dependent on claim 14. However, because the subject matter of claim 14 does not affect the patentability of claimed invention, the subject matter of claim 14 is not necessary to place claim 1 in condition for allowance. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-22 directed to an invention that was non-elected without traverse. Accordingly, claims 19-22 are hereby cancelled, as indicated in the examiner’s amendment below. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 19-22 (Canceled)

Reasons for Allowance
Claims 1-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zhong et al. (US 2014/0030717 A1) disclose a method of detecting a target analyte in a biological sample (see [0057]), the method comprising the steps of:

a planar substrate (PDMS layer) comprising a sample inlet well (one of the terminal wells 30) positioned above a sample chamber (part of channel 40 below sample inlet well) in or on the substrate and a detection chamber (see [0009]) in fluid communication with the sample chamber via a microfluidic channel (part of channel 40 connecting sample chamber and detection chamber) extending from the sample chamber to the detection chamber; and 
a washing chamber (another one of the wells 30) positioned along the microfluidic channel 40 intermediate to the sample chamber and the detection chamber; and 
a magnet positioned external and adjacent to said microfluidic channel, wherein said magnet is translatable along a plane parallel and to the plane of said microfluidic channel (see [0038] and [0055]);
incubating said biological sample with a first biosensor in said sample chamber, wherein said first biosensor comprises a magnetic particle attached to a plurality of reporter molecules (ligands) (see [0052]); 
transferring said incubated sample and said first biosensor to said wash chamber (see [0020]); 
introducing a wash fluid (see [0006]) into said wash chamber to yield a first washed biosensor (see [0038]); 
magnetically transferring said first washed biosensor to said detection chamber (see [0013] and [0038]) by translating said magnet along a plane parallel to said microfluidic channel from a position adjacent said wash chamber to a position adjacent said detection chamber (see [0055]); 
eluting the target analyte from the biosensor (see [0038]); 
magnetically transferring the biosensor away from the detection chamber to a waste chamber (see [0013] and [0071]); and
detecting said target analyte in said detection chamber (see [0013]).
However, Zhong et al. do not disclose or suggest performing isoelectric focusing of reporter molecules inside the detection chamber and subsequently detecting the locations of said reporter molecules in said detection chamber, as recited in independent claim 1.   


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796